Citation Nr: 0931203	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back disorder.   

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1952.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the RO that, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen service connection claims for a low 
back condition and bilateral leg injury.  The Veteran was 
afforded a hearing conducted by a local hearing officer at the 
RO October 2007.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The now reopened claims of service connection are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In a January 2004 decision, the RO denied, in pertinent 
part, the Veteran's claims of service connection for a low back 
disorder and for a bilateral leg injury; the Veteran was 
notified of this decision and of appellate rights; the Veteran 
did not perfect an appeal to the decision within the allotted 
time and the decision became final.  

2.  The evidence added to the record since the January 2004 RO 
decision is not cumulative or redundant and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating the 
claims of service connection.  

CONCLUSIONS OF LAW

1.  Subsequent to the final January 2004 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

2.  Subsequent to the final January 2004 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a bilateral leg disorder.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

However, given the favorable action taken hereinbelow regarding 
the Veteran's application to reopen his claims, the Board finds 
that no discussion of VCAA is required at this point.  



New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. § 7105(c). However, with 
exception, 38 U.S.C.A. § 5108 provides that, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant. Barnett, 
supra. Further analysis, beyond consideration of whether the 
evidence received is new and material is neither required nor 
permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board. Anglin 
v. West, 203 F.3d 1343 (2000).

As noted, the instant claims were denied by the RO in January 
2004.  The evidence of record at that time included the 
Veteran's service medical records which are devoid of a finding 
of any complaints or diagnoses pertaining to the Veteran's 
claimed low back and bilateral leg disorders.  The RO found 
that the evidence of record failed to show either that the 
Veteran did incur his claimed injuries in-service, and also 
that no medical evidence was available to confirm that he 
currently had his presently claimed disorders.  

The evidence associated with the claims folder since the 
January 2004 RO decision denying the Veteran's claims includes 
private and VA medical evidence and testimony proffered by the 
Veteran at a November 2007 hearing.  

A March 2004 private consultation report shows that the Veteran 
was seen for complaints of low back and bilateral leg pain, the 
latter of which had been present for at least 10 years.  He was 
diagnosed as having significant back and leg pain that is 
characterized by chronic pain and ambulatory disability.  The 
Veteran was noted to have retired in 1987 from his job as a 
millwright.  He also gave a history of incurring an injury in-
service as a result of falling down stairs.  He conceded that 
he did not seek treatment at that time, although he mentioned 
that other sailors had heard of his accident.  

The report of a July 2004 private electrodiagnostic study shows 
findings consistent with left lower extremity mild to 
moderately severe chronic axonal polyneuropathy.

A November 2004 letter from a private physician, Dr. Martin, 
shows that he claimed to have first seen the Veteran in 1990.  
He reported that the Veteran had provided a history of injuring 
his lower back in an in-service accident.  The physician 
commented that the Veteran had chronic lower back pain which 
had been deteriorating over time and was at least as likely 
consistent with his history of a prior injury and chronic back 
problems as it is to be the normal aging process.  

An August 2005 private medical report shows that the Veteran 
was seen by Dr. Just for complaints of chronic mechanical low 
back pain.  The Veteran had provided a history of falling down 
a flight of metal stairs while aboard a ship in the Navy.  The 
examining physician opined that, with the Veteran's history in 
mind, and based on his recent examination of the Veteran's 
spine under fluoroscopy, the degree of arthritic spurring and 
narrowing in his spine was far in excess of what he could 
attribute to the natural aging process alone.  Dr. Just added 
that therefore the military injury directly initiated 
irreversible degenerative process that resulted in the current 
condition to a reasonable degree of medical probability.  

A May 2006 letter from Dr. Long, a private physician, shows 
that she supplied diagnoses of lower back pain and advanced 
lumbar degeneration, left greater trochanteric and leg pain 
potentially secondary to the left L5 foraminal stenosis, 
advanced lumbar degeneration and degenerative scoliosis and 
chronic back pain, and peripheral neuropathy.  The physician 
added that the Veteran certainly may potentially have chronic 
back aching from a fall in-service.  She added that the 
Veteran's proximal symptoms were more likely an inherent 
progressive degeneration consistent with his age.  

Multiple lay statements are on file submitted by former 
shipmates of the Veteran while he served aboard the U.S.S. 
Chanticleer.  While none claimed to have actually witnessed the 
Veteran's claimed fall injury, they all essentially reported 
hearing about it.  

The report of an August 2007 VA examination shows that the 
examiner, a physician's assistant, had an opportunity to review 
the Veteran's claims folder.  She supplied diagnoses of severe 
degenerative joint and disc disease of the low back without 
clear and convincing evidence of radiculopathy on the left.  
The examiner opined that it was not as likely as not that the 
Veteran's current low back disorder was etiologically-related 
to a supplied history of a 1950 in-service injury whereupon the 
Veteran claimed to have slipped and fell down a ladder.  

The Veteran testified in November 2007 that he incurred his 
claimed injuries in October 1950 while aboard the U.S.S. 
Chanticleer (a submarine rescue vessel).  He said he fell down 
a ladder but never sought treatment following the accident.  
See pages one and two of hearing transcript.  His wife 
testified that the Veteran had suffered from back problems as 
long as she had known him, a period of more than 50 years.  In 
noting that the Veteran had recently been afforded a VA 
examination, his representative pointed out that the 
examination had been conducted by a physician assistant.  .  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claims.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
January 2004 RO decision denying service connection for the 
Veteran's conditions and, when considered with previous 
evidence of record, relates to unestablished facts necessary to 
substantiate the Veteran's claims and raises a reasonable 
possibility of substantiating the claims. 

Having determined that new and material evidence has been added 
to the record, the Veteran's application to reopen his claims 
of service connection for a low back disorder and for a 
bilateral leg disorder is reopened.  


ORDER

New and material evidence having been received, the claims of 
service connection for a low back disorder and for a bilateral 
leg disorder are reopened; the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of service connection for a low back 
and bilateral leg disorders must be remanded for further 
action.  

The Board notes that in August 2007 the Veteran was afforded a 
VA examination, the results of which seemed to indicate that 
the Veteran did not have back and or bilateral leg problems due 
to his military service.  As noted, this finding has been 
contrasted by several private medical opinions on file.  The 
Board has verified, as claimed by the Veteran's representative 
in November 2007, that the VA examiner who examined the Veteran 
in August 2007 is in fact a physician's assistant.  Her medical 
credentials are thus different than those of the private 
physicians who supplied the above-cited medical opinions 
linking the Veteran's claimed disorders to his military 
service.  Essentially, the Board interprets the comments made 
by the Veteran's representative in the course of the November 
2007 hearing, where he noted that a physicians assistant had 
conducted the VA examination, as in essence disputing the 
adequacy of the August 2007 VA examination findings.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  See also Sklar v. 
Brown, 5 Vet. App. 140 (1993) (The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings).

Per this remand therefore, the Veteran should be scheduled for 
an examination to assess his claimed low back and bilateral leg 
disorders, to be conducted by a physician.  

In view of the above, this matter is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for VA orthopedic and neurological 
examinations of the low back and bilateral 
legs.  The examination must be conducted by 
a physician; i.e., not a nurse 
practitioner, physicians' assistant, nurse, 
doctor of osteopathy, etcetera.  The 
purpose of the examination is to determine 
whether the Veteran has a low back and/or 
bilateral leg disorders that are related to 
his military service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiners who are designated to examine the 
Veteran review the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in the 
examination report.

Following the examination of the Veteran 
the respective examiners should offer 
opinions as to whether it is at least as 
likely as not that such low back and lower 
extremity disorders, if diagnosed, had 
their onset in service or as a result of 
service.  In this regard, the examiners are 
asked to consider the Veteran's testimony 
and statements in the record indicating 
that he incurred a fall injury in 1950 
while aboard the U.S.S. Chanticleer.  The 
examiners should also specifically comment 
on the above-cited private medical opinions 
which seem to relate current back problems 
to this claimed injury.  

If either examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiners 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached, in a legible report.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any VA 
examination scheduled and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, appropriate 
corrective action must be taken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  If in any 
respect the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the Veteran until he is notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


